COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
 DON T. TRYON,                                    §
                                                                   No. 08-10-00099-CR
                   Appellant,                     §
                                                                      Appeal from the
 v.                                               §
                                                                    371st District Court
 THE STATE OF TEXAS,                              §
                                                                 of Tarrant County, Texas
                   Appellee.                      §
                                                                     (TC# 0952170D)
                                                  §

                                   MEMORANDUM OPINION

       Appellant, Don Tryon, was indicted for the second-degree felony offense of possession of

a controlled substance (cocaine) in an amount of four grams or more but less than 200 grams. See

TEX . HEALTH & SAFETY CODE ANN . § 481.115(d) (Vernon 2010). Pursuant to a plea-bargain with

the State, Appellant pled guilty, and the trial court deferred a finding of guilt, placing Appellant on

deferred adjudication for four years. Subsequently, the State moved to proceed to adjudication,

alleging Appellant violated multiple conditions of his supervision. Appellant pled true to those

violations, and the trial court revoked his deferred adjudication, adjudicated him guilty, and

sentenced him to ten years’ imprisonment. Appellant then filed a notice of appeal.

       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,

18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record demonstrating why,

in effect, there are no arguable grounds for reversal. See High v. State, 573 S.W.2d 807 (Tex. Crim.

App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d
553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). A copy of

counsel’s brief has been delivered to Appellant, and Appellant has been advised of his right to

examine the appellate record and file a pro se brief. However, no pro se brief has been filed.

       We have carefully reviewed the record and counsel’s brief and agree that the appeal is wholly

frivolous and without merit. Appellate review of an order revoking deferred adjudication is limited

to simply whether the trial court abused its discretion by finding, based on a

preponderance-of-the-evidence standard, that Appellant violated a term or condition of his deferred

adjudication. See TEX . CODE CRIM . PROC. ANN . art. 42.12, § 5(b) (Vernon Supp. 2010); Rickels v.

State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006). A plea of true, standing alone, is sufficient to

support the revocation of community supervision. Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim.

App. [Panel Op.] 1979). Here, Appellant knowingly and voluntarily pled true to each condition that

the State alleged was violated. Therefore, Appellant’s pleas of true are sufficient to support each of

the grounds for the trial court’s revocation. Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App.

1979). Further, the punishment assessed was within the range prescribed by law. See TEX . HEALTH

& SAFETY CODE ANN . § 481.115(d); TEX . PENAL CODE ANN . § 12.33 (Vernon 2003). Thus, we find

nothing in the record that might arguably support the appeal.

       Accordingly, we affirm the trial court’s judgment.



                                               GUADALUPE RIVERA, Justice
January 26, 2011

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)



                                                  2